Citation Nr: 0728645	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967 
in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The first diagnosis of hypertension is many years after 
service.

2.  The veteran's hypertension is not shown to be causally 
related to or aggravated by his service-connected diabetes 
mellitus or service.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of his service-connected diabetes mellitus, or 
directly or presumptively related to service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2005 rating decision by the agency of original 
jurisdiction (AOJ), service connection was granted for 
diabetes mellitus and a 20 percent evaluation was assigned.  
Service connection for hypertension was denied.  The veteran 
contends that he developed hypertension as a result of his 
diabetes.  He explains that he believes this to be the case 
because his hypertension did not occur until after his 
diabetes mellitus began.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability is 
based upon (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

As pertinent in the present case, service connection may also 
be granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, was amended recently.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since the veteran's appeal was pending prior to 
the promulgation of the amended regulation, the Board will 
apply the provisions in effect prior to September 2006.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the preponderance of the 
evidence does not show any relationship between the veteran's 
hypertension and his service-connected diabetes mellitus.

According to the veteran's private medical records, the 
veteran developed diabetes in approximately 1998.  The 
veteran developed hypertension in approximately 2002 or 2003, 
according to his VA records.  Although the veteran states 
that he developed diabetes mellitus in 1994 and hypertension 
in 1996, the competent, objective evidence of record does not 
support his assertion.  

In addition to the foregoing, the veteran's private medical 
records and VA outpatient treatment reports dated from July 
1998 to May 2003 merely describe his treatment for diabetes 
mellitus and hypertension.  Not one of the reports, however, 
indicates that the veteran's diabetes mellitus caused or 
aggravated his hypertension.

Moreover, VA provided the veteran with an examination to 
determine the etiology of the veteran's hypertension in May 
2005.  The examiner stated that the veteran's hypertension 
was "not as likely as not secondary to the veteran's 
diabetes mellitus," and explained as a rationale that there 
was "no renal involvement."  While the examiner did not 
make any specific findings about whether the veteran's 
diabetes mellitus aggravated his hypertension, the veteran's 
hypertension, as noted, was diagnosed many years after his 
diabetes and was found to be mild by the examining physician.  
Therefore, the Board finds that the preponderance of the 
evidence shows no aggravation of hypertension by the 
veteran's diabetes mellitus.  

As an aside, in this case, the veteran does not contend nor 
does the evidence show that the veteran's hypertension was 
incurred in service, or is directly related to active 
service.  The service medical records (SMRs) are silent with 
regard to any complaints of, symptoms for, or diagnoses of 
hypertension.  Also, there was no diagnosis of hypertension 
with one year of service, so the presumptions of 
§§ 3.307(a)(3) and 3.309 do not apply.  

While the veteran may sincerely believe that a relationship 
exists between his hypertension and his service-connected 
diabetes mellitus, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that there is no relationship 
between the veteran's hypertension and diabetes mellitus or 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Based on the above reasoning, the preponderance of the 
evidence weighs against the veteran's claim, and there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  The claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in April 2005, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with all four elements set forth by the 
Court in Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Notice meeting the Dingess 
requirements appears to have been sent to the veteran in May 
2006, but there was no subsequent readjudication of the 
claim.  However, since the claim for service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

The April 2005 VCAA letter did not specifically explain what 
was necessary to prove a secondary service connection for 
hypertension.  The Board finds, however, that the veteran is 
not prejudiced, as it is clear that the veteran had actual 
knowledge of the evidence necessary to substantiate the 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Specifically, the veteran stated on his VA Form 9 
that his hypertension developed after his diabetes.  On his 
notice of disagreement, the veteran stated that his 
hypertension "is a result" of the veteran's diabetes 
mellitus.  VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrate that any defect in 
notice was cured by actual knowledge on the part of the 
veteran that certain evidence (i.e. the missing information 
or evidence needed to substantiate the claim) was required 
and that the appellant should have provided it.)  see also 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  It is clear, 
therefore, that the veteran understood what he needed to 
prove under the applicable federal regulations.

The veteran contends that the doctor who performed his VA 
examination was not qualified to make a proper diagnosis 
regarding the etiology of his hypertension and diabetes.  The 
physician examining the veteran, while not a specialist in 
diabetes or cardiovascular disease, is a competent medical 
professional and provided a reasonable basis for his opinion.  
The Board thus finds that this examination was adequate for 
purposes of determining service connection.  

The Board also notes the cases that the veteran's 
representative cites, Guerrieri v. Brown, 4 Vet. App. 467 
(1993) and Sklar v. Brown, 5 Vet. App. 140 (1993).  Neither 
of these cases assists the veteran.  While Guerrieri states 
that "[t]he probative value of medical opinion evidence is 
based on the expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusions that the physician reaches," 
Guerrieri at 470-71, the Board finds that the VA physician in 
this case had sufficient knowledge to render a valid medical 
opinion.  Sklar also discusses a similar concern.  In Sklar, 
the Court found that the Board properly determined that a 
physician's opinion regarding a psychological disorder should 
not be accorded weight.  Among the reasons cited by the Court 
included the fact that the physician in Sklar specialized in 
arthritis and rheumatology, he "was not a specialist in 
mental illness, and he did not discuss the symptoms upon 
which he based his opinion."  The physician in Sklar also 
did not give a definitive opinion.   Sklar at 146.  The 
physician here is not diagnosing a psychological illness, 
based his opinion on symptoms, and he clearly gave a 
definitive opinion based on a review of the record, 
examination of the veteran, and the clinical data.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records.  The record reflects that the 
veteran has had a VA examination regarding his diabetes 
mellitus and hypertension in conjunction with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


